DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021, has been entered.
 
Claims 1, 5, and 9 are amended.
Claims 1, 3-5, 7-9, 11, and 12 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims for lack of subject matter eligibility, contending the claims recite an improvement in the technical field of predication of a net promoter score for a voyage.  See Remarks p. 17.  In response, the Examiner submits that prediction of a score is not a technical field; it is a business process for measuring and predicting customer satisfaction.  Likewise, scheduling a future voyage predicted to have a high NPS based on past similar voyages is a business solution to a business problem.  For these reasons, the claims do not provide a technical solution to a business problem.  The rejection is updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 5, and 9 as being obvious over White in view of Khunger and Bell; contending that the cited references do not aggregate scores of different passengers into a single NPS score.  In response, the Examiner points to col 8, ln 7-24 of White, which teaches the use of multiple calculated variables aggregated and s.  Emphasis added.  This reads on the claimed invention.  Moreover, a full reading of the White references is consistent with the customer satisfaction metric being computer for multiple customers, rather than a single customer.  White is concerned with measuring customer satisfaction for a group of vehicles (see abstract), and it is reasonable to conclude that this calculation involves the satisfaction of multiple consumers of vehicles.  This ‘group of transportation vehicles within the same class’ constitutes a classification, which meets the limitation: “different classifications.”  The rejection of the independent claims as being obvious over White in view of Bell and Khunger is updated and maintained.
The rejection of the dependent claims stands or fall with the rejection of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows. 
Claims 1, 3-5, 7-9, 11, and 12 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 3-5, 7-9, 11, and 12 are all directed to one of the four statutory categories of invention, the claims are directed to predicting net promoter scores (as evidenced by the preamble of exemplary claim 1; “a method for voyage-level prediction of a net promoter score”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a computing system in claims 1 and 5; and a computer readable medium in claim 9). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a computing system in claims 1 and 5; and a computer readable medium in claim 9) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,772,104, B1 to White et al. (hereinafter ‘WHITE’) in view of US 2016/0352900 A1 to Bell et al. (hereinafter ‘BELL’)  and US 2011/0145089 A1 to Khunger et al. (hereinafter’ KHUNGER’).

Claim 1 (Currently Amended)
WHITE discloses a method for voyage-level prediction of a net promotor score (NPS) data set for a collection of passengers scheduled for transport by a vehicle, the method comprising: 
classifying a past set of completed voyages according to a discrete set of voyage classifications, each classification referring to a different characteristic of a corresponding one of the completed voyages (see abstract; noise, vibration and harshness level; and vehicle class); 
ingesting survey responses from passengers of the completed voyages (see col 2; ln 4-14; customer satisfaction level determined from a survey).
WHITE does not specifically disclose, but BELL discloses, and transforming the survey responses of each of the completed voyages into a corresponding net promoter score (NPS) for each of the passengers (see ¶[0002] and [0008]; a customer service survey that includes customer satisfaction and net promoter scores.  The NPS is based on how likely the customer would recommend the company/product service to a friend or colleague).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  BELL discloses a system and method for analysis and correlation and scoring of customer satisfaction that includes net promoter scores.  It would have been obvious to include the net promoter scores as taught by BELL in the system executing the method of WHITE with the motivation to measure and predict customer satisfaction of a rider. 
WHITE further discloses for each particular one of the completed voyages, aggregating all of the NPS for each of the passengers of the particular one of the completed voyages (see col 8, ln 7-24; multiple measured or calculated variables are aggregated and correlated with customer satisfaction levels);
correlating the aggregated corresponding NPS from of a corresponding one of the completed voyages to an associated one of the different classifications for the corresponding one of the completed voyages (see abstract; customer satisfaction value by interpolation or extrapolation from an existing correlation for a group of vehicles within the same class). 
WHITE does not specifically disclose, but KHUNGER discloses, scheduling a new voyage for a specific vehicle (see ¶[0005]; identifying a riders whose trip preferences match those of the driver, and communicating the location of the identified rider to the driver). 
and determining a set of classifications for the new voyage (see again col 2, ln 4-14; determine an expected customer satisfaction level from a class analogous or equivalent to the class of transportation vehicle); 
extrapolating a hypothetical NPS score for the new voyage based on the aggregated NPS (see col 8, ln 50-col 9, ln 8 and Fig. 3; predicted versus measured customer satisfaction levels) for the determined set of classifications (see again col 2, ln 4-14; determine an expected customer satisfaction level from a class analogous or equivalent to the class of transportation vehicle); and, 
displaying the hypothetical NPS score in a display (see col 8, ln 50-col 9, ln 8 and Fig. 3; predicted versus measured customer satisfaction levels).
WHITE does not specifically disclose, but KHUNGER discloses, of an onboard computing system of the specific vehicle (see ¶[0014]; vehicle electronics include a visual display.  See also ¶[0018]; diagnostic reporting).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  KHUNGER discloses a real-time ride share system that includes scheduling trips and providing diagnostic reporting, with a visual display in a vehicle.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the visual display in a vehicle as taught by KHUNGER in the system executing the method of WHITE with the motivation to report information to a driver.

Claim 3 (Previously Presented)
The combination of WHITE, KHUNGER, and BELL discloses the method as set forth in claim 1.
WHITE does not specifically disclose, but BELL discloses, further comprising: re-classifying the new voyage subsequent to the displaying of the NPS score with a new set of classifications for the new voyage (see again ¶[0029]; predicted scores can be updated after tuning of the logic); and, 
extrapolating new hypothetical survey responses for the new voyage based upon the new set of classifications for the new voyage (see again¶[0029]; predicted scores can be updated after tuning of the logic); 
transforming the new hypothetical survey responses to a new NPS score for the new voyage (see ¶[0029]; predicted scores can be updated after tuning of the logic). 
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  BELL discloses a system and method for analysis and correlation and scoring of customer satisfaction that includes net promoter scores that are updated based on feedback and the application of categorizations.  It would have been obvious to include the updating as taught by BELL in the system executing the method of WHITE with the motivation to measure and predict customer satisfaction of a rider. 
WHITE does not specifically disclose, but KHUNGER discloses, displaying the new hypothetical survey responses and the new NPS score in the display of the onboard computing system of the specific vehicle (see ¶[0014]; vehicle electronics include a visual display.  See also ¶[0018]; diagnostic reporting).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  KHUNGER discloses a real-time ride share system that includes scheduling trips and providing diagnostic reporting, with a visual display in a vehicle.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the visual display in a vehicle as taught by KHUNGER in the system executing the method of WHITE with the motivation to report information to a driver.

Claim 5 (Currently Amended)
WHITE discloses a data processing system configured for voyage-level prediction of a net promotor score (NPS) data set for a collection of passengers scheduled for transport by a vehicle, the system comprising: a host computing system comprising memory and at least one processor, fixed storage and a display (see col 7, ln 51-63; a satisfaction level derived from a computer model or simulation); and, 
a voyage-level prediction module comprising computer program instructions executing in the memory of the host computing system, the program instructions being adapted upon execution by the at least one process of the host computing system to perform: 
classifying a past set of completed voyages according to a discrete set of voyage classifications, each classification referring to a different characteristic of a corresponding one of the completed voyages (see abstract; noise, vibration and harshness level; and vehicle class);
ingesting survey responses from passengers of the completed voyages (see col 2; ln 4-14; customer satisfaction level determined from a survey)
WHITE does not specifically disclose, but BELL discloses,  and transforming the survey responses of each of the completed voyages into a corresponding net promoter score (NPS) for each of the passengers (see ¶[0002] and [0008]; a customer service survey that includes customer satisfaction and net promoter scores.  The NPS is based on how likely the customer would recommend the company/product service to a friend or colleague).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  BELL discloses a system and method for analysis and correlation and scoring of customer satisfaction that includes net promoter scores.  It would have been obvious to include the net promoter scores as taught by BELL in the system executing the method of WHITE with the motivation to measure and predict customer satisfaction of a rider. 
for each particular one of the completed voyages, aggregating all of the NPS for each of the passengers of the particular one of the completed voyages (see col 8, ln 7-24; multiple measured or calculated variables are aggregated and correlated with customer satisfaction levels);
correlating the corresponding aggregated NPS from a corresponding one of the completed voyages to an associated one of the different classifications for the corresponding one of the completed voyages (see abstract; customer satisfaction value by interpolation or extrapolation from an existing correlation for a group of vehicles within the same class). 
WHITE does not specifically disclose, but KHUNGER discloses, scheduling a new voyage for a specific vehicle (see ¶[0005]; identifying a riders whose trop preferences match those of the driver, and communicating the location of the identified rider to the driver). 
WHITE further discloses and determining a set of classifications for the new voyage (see again col 2, ln 4-14; determine an expected customer satisfaction level from a class analogous or equivalent to the class of transportation vehicle); 
extrapolating a hypothetical NPS score for the new voyage based on the aggregated NPS (see col 8, ln 50-col 9, ln 8 and Fig. 3; predicted versus measured customer satisfaction levels) for the determined set of classifications (see again col 2, ln 4-14; determine an expected customer satisfaction level from a class analogous or equivalent to the class of transportation vehicle); and, 
displaying the hypothetical NPS score in a display (see col 8, ln 50-col 9, ln 8 and Fig. 3; predicted versus measured customer satisfaction levels).
WHITE does not specifically disclose, but KHUNGER discloses, of an onboard computing system of the specific vehicle (see ¶[0014]; vehicle electronics include a visual display.  See also ¶[0018]; diagnostic reporting).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  KHUNGER 

Claim 7 (Previously Presented)
The combination of WHITE, KHUNGER, and BELL discloses the system as set forth in claim 5.
WHITE does not specifically disclose, but BELL discloses, wherein the program instructions are further adapted to perform: re-classifying the new voyage subsequent to the displaying of the NPS score with a new set of classifications for the new voyage (see again ¶[0029]; predicted scores can be updated after tuning of the logic); and, 
extrapolating new hypothetical survey responses for the new voyage based upon the new set of classifications for the new voyage (see again¶[0029]; predicted scores can be updated after tuning of the logic); and
transforming the new hypothetical survey responses to a new NPS score for the new voyage (see ¶[0029]; predicted scores can be updated after tuning of the logic). 
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  BELL discloses a system and method for analysis and correlation and scoring of customer satisfaction that includes net promoter scores that are updated based on feedback and the application of categorizations.  It would have been obvious to include the updating as taught by BELL in the system executing the method of WHITE with the motivation to measure and predict customer satisfaction of a rider. 
displaying the new hypothetical survey responses and the new NPS score in the display of the onboard computing system of the specific vehicle (see ¶[0014]; vehicle electronics include a visual display.  See also ¶[0018]; diagnostic reporting).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  KHUNGER discloses a real-time ride share system that includes scheduling trips and providing diagnostic reporting, with a visual display in a vehicle.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the visual display in a vehicle as taught by KHUNGER in the system executing the method of WHITE with the motivation to report information to a driver.

Claim 9 (Currently Amended)
WHITE discloses a computer program product for voyage-level prediction of a net promotor score (NPS) data set for a collection of passengers scheduled for transport by a vehicle, the computer program product including a computer readable storage medium having program instructions embodied therewith (see col 7, ln 51-63; a satisfaction level derived from a computer model or simulation), the program instructions executable by a device to cause the device to perform a method including: 
classifying a past set of completed voyages according to a discrete set of voyage classifications, each classification referring to a different characteristic of a corresponding one of the completed voyages (see abstract; noise, vibration and harshness level; and vehicle class);
ingesting survey responses from passengers of the completed voyages (see col 2; ln 4-14; customer satisfaction level determined from a survey).
WHITE does not specifically disclose, but BELL discloses, and transforming the survey responses of each of the completed voyages into a corresponding net promoter score (NPS) for each of the passengers (see ¶[0002] and [0008]; a customer service survey that includes customer satisfaction and net promoter scores.  The NPS is based on how likely the customer would recommend the company/product service to a friend or colleague).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  BELL discloses a system and method for analysis and correlation and scoring of customer satisfaction that includes net promoter scores.  It would have been obvious to include the net promoter scores as taught by BELL in the system executing the method of WHITE with the motivation to measure and predict customer satisfaction of a rider. 
WHITE further discloses for each particular one of the completed voyages, aggregating all of the NPS for each of the passengers of the particular one of the completed voyages (see col 8, ln 7-24; multiple measured or calculated variables are aggregated and correlated with customer satisfaction levels);
correlating the corresponding aggregated NPS from a corresponding one of the completed voyages to an associated one of the different classifications for the corresponding one of the completed voyages (see abstract; customer satisfaction value by interpolation or extrapolation from an existing correlation for a group of vehicles within the same class). 
WHITE does not specifically disclose, but KHUNGER discloses, scheduling a new voyage for a specific vehicle (see ¶[0005]; identifying a riders whose trop preferences match those of the driver, and communicating the location of the identified rider to the driver). 
WHITE further discloses and determining a set of classifications for the new voyage (see again col 2, ln 4-14; determine an expected customer satisfaction level from a class analogous or equivalent to the class of transportation vehicle); 
extrapolating a hypothetical NPS score for the new voyage based upon the aggregated NPS (see col 8, ln 50-col 9, ln 8 and Fig. 3; predicted versus measured customer satisfaction levels)  for the determined set of classifications (see again col 2, ln 4-14; ; and, 
displaying the hypothetical NPS score in a display (see col 8, ln 50-col 9, ln 8 and Fig. 3; predicted versus measured customer satisfaction levels).
WHITE does not specifically disclose, but KHUNGER discloses, of an onboard computing system of the specific vehicle (see ¶[0014]; vehicle electronics include a visual display.  See also ¶[0018]; diagnostic reporting).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  KHUNGER discloses a real-time ride share system that includes scheduling trips and providing diagnostic reporting, with a visual display in a vehicle.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the visual display in a vehicle as taught by KHUNGER in the system executing the method of WHITE with the motivation to report information to a driver.

Claim 11 (Previously Presented)
The combination of WHITE, KHUNGER, and BELL discloses the computer program product as set forth in claim 9.
WHITE does not specifically disclose, but BELL discloses, wherein the program instructions are further enabled to perform: re-classifying the new voyage subsequent to the displaying of the NPS score with a new set of classifications for the new voyage (see again ¶[0029]; predicted scores can be updated after tuning of the logic); and, 
extrapolating new hypothetical survey responses for the new voyage based upon the new set of classifications for the new voyage (see again¶[0029]; predicted scores can be updated after tuning of the logic); 
transforming the new hypothetical survey responses to a new NPS score for the new voyage (see ¶[0029]; predicted scores can be updated after tuning of the logic). 
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  BELL discloses a system and method for analysis and correlation and scoring of customer satisfaction that includes net promoter scores that are updated based on feedback and the application of categorizations.  It would have been obvious to include the updating as taught by BELL in the system executing the method of WHITE with the motivation to measure and predict customer satisfaction of a rider. 
WHITE does not specifically disclose, but BELL discloses, displaying the new hypothetical survey responses and the new NPS score in the display of the onboard computing system of the specific vehicle (see ¶[0014]; vehicle electronics include a visual display.  See also ¶[0018]; diagnostic reporting).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  KHUNGER discloses a real-time ride share system that includes scheduling trips and providing diagnostic reporting, with a visual display in a vehicle.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the visual display in a vehicle as taught by KHUNGER in the system executing the method of WHITE with the motivation to report information to a driver.

Claims 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,772,104, B1 to WHITE et al., US 2011/0145089 A1 to KHUNGER et al., and US 2016/0352900 A1 to BELL et al. as applied to claim 1 above, and further in view of US 2016/0034930 A1 to Verschoor et al. (hereinafter ‘VERSCHOOR’).

Claim 4 (Previously Presented)
The combination of WHITE, BELL, and KHUNGER discloses the method as set forth in claim 1.
WHITE does not specifically disclose, but BELL discloses, wherein the NPS score is produced by generating an index of numerical values indicating a mix of promoters, neutrals and detractors (see ¶[0027]; net promoter, net detractor, or neutral elements).
The combination of WHITE, KHUNGER, and BELL does not specifically disclose, but VERSCHOOR discloses, forming the NPS score based upon a normalization of numerical data corresponding to the ingested survey responses as reduced into a set of equivalent indices that are statistically proportional to an amount of information in the ingested survey responses and provided as input to a generalized linear model (see ¶[0029] and [0081]; KPIs are weighted, and survey responses are normalized with respect to the KPI.  KPIs may include net promoter scores.  See also ¶[0113]; a questions may have a linear range of possible answers mapped to response variables).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  VERSCHOOR discloses a system and method for managing customer feedback that includes net promoter scores as normalized, weighted performance indicators in a linear range.  It would have been obvious to include the net promoter scores as taught by VERSCHOOR in the system executing the method of WHITE with the motivation to model satisfaction of a vehicle rider.  

Claim 8 (Previously Presented)
The combination of WHITE, BELL, and KHUNGER discloses the system as set forth in claim 5.
wherein the NPS score is produced by generating an index of numerical values indicating a mix of promoters, neutrals and detractors (see ¶[0027]; net promoter, net detractor, or neutral elements).
The combination of WHITE, KHUNGER, and BELL does not specifically disclose, but VERSCHOOR discloses, forming the NPS score based upon a normalization of numerical data corresponding to the ingested survey responses as reduced into a set of equivalent indices that are statistically proportional to an amount of information in the ingested survey responses and provided as input to a generalized linear model (see ¶[0029] and [0081]; KPIs are weighted, and survey responses are normalized with respect to the KPI.  KPIs may include net promoter scores.  See also ¶[0113]; a questions may have a linear range of possible answers mapped to response variables).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  VERSCHOOR discloses a system and method for managing customer feedback that includes net promoter scores as normalized, weighted performance indicators in a linear range.  It would have been obvious to include the net promoter scores as taught by VERSCHOOR in the system executing the method of WHITE with the motivation to model satisfaction of a vehicle rider.  

Claim 12 (Previously Presented)
The combination of WHITE, KHUNGER, and BELL discloses the computer program product as set forth in claim 9.
WHITE does not specifically disclose, but BELL discloses, wherein the NPS score is produced by generating an index of numerical values indicating a mix of promoters, neutrals and detractors (see ¶[0027]; net promoter, net detractor, or neutral elements).
The combination of WHITE, KHUNGER, and BELL does not specifically disclose, but VERSCHOOR discloses, forming the NPS score based upon a normalization of numerical data corresponding to the ingested survey responses as reduced into a set of equivalent indices that are statistically proportional to an amount of information in the ingested survey responses and provided as input to a generalized linear model (see ¶[0029] and [0081]; KPIs are weighted, and survey responses are normalized with respect to the KPI.  KPIs may include net promoter scores.  See also ¶[0113]; a questions may have a linear range of possible answers mapped to response variables).
WHITE discloses a method for determining transportation vehicle customer satisfaction that uses correlated survey results to predict satisfaction of a vehicle rider.  VERSCHOOR discloses a system and method for managing customer feedback that includes net promoter scores as normalized, weighted performance indicators in a linear range.  It would have been obvious to include the net promoter scores as taught by VERSCHOOR in the system executing the method of WHITE with the motivation to model satisfaction of a vehicle rider.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624